Citation Nr: 0313858	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This appeal originally arose from an April 2001 rating action 
that denied service connection for a low back disability on 
the grounds that new and material evidence had not been 
submitted to reopen the claim.  A Notice of Disagreement was 
received in May 2001, and a Statement of the Case (SOC) was 
issued in November 2001.  A Substantive Appeal was received 
in December 2001, wherein he veteran requested a Board of 
Veterans Appeals (Board) hearing in Washington, D.C.  A 
Supplemental SOC (SSOC) was issued in January 2002, wherein 
the RO continued the denial of service connection.

By letter of April 2002, the Board notified the veteran and 
his representative of a Board hearing that had been scheduled 
for him in Washington, D.C. for a date in June.  By letter of 
May 2002, the veteran's representative notified the Board 
that the veteran had cancelled the Board hearing.  

In November 2002, the Board reopened the veteran's claim for 
service connection for a low back disability on the basis of 
new and material evidence, and granted the appeal to that 
extent only.  That same month, the Board determined that 
additional evidentiary development was warranted with respect 
to that claim, and undertook such development pursuant to 
38 C.F.R. § 19.9 (2002).  By letters of April and May 2003, 
the Board notified the veteran and his representative of the 
additional development.   


REMAND

The RO last reviewed the issue on appeal in January 2002, at 
which time it issued a SSOC that continued the denial of the 
claim on appeal.  In response to information provided by the 
veteran, the Board has since obtained and associated with the 
claims file additional VA medical records, as well as 
arranged for the veteran to undergo VA examination in June 
2003.  However, the Board is unable to render a decision on 
the basis of such evidence at this time.

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  While the Board could 
conceivably seek a waiver of RO jurisdiction over (and hence, 
RO consideration of) the additionally-developed evidence, 
additional action by the RO, as described below, is 
warranted.  Hence, at this juncture, a remand of this matter 
to the RO is the most appropriate course of action.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection claim currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO, not the Board, is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs.  
  
The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

In this case, the Board arranged for the veteran to undergo a 
VA orthopedic examination on June 5, 2003 to determine the 
nature and etiology of any current low back disability.  
However, the examination report that has been associated with 
the claims file is incomplete.  Under the circumstances, the 
Board finds that this case must be remanded to the RO to 
obtain a complete report of the examination, which must be 
associated with the claims file.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:
  
1.  The RO RO should contact the VA 
Medical Center, Clarksburg, West Virginia 
and obtain and associate with the claims 
file a complete report of the orthopedic 
examination of the veteran that was 
conducted on June 5, 2003.

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim for service 
connection, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a low back disability in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the laws codifying and the regulations 
implementing the VCAA, and clear reasons 
and bases for the RO's determination), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


